Citation Nr: 0715084	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-04 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
(RO) which continued a 0 percent disability rating for 
bilateral hearing loss.


FINDING OF FACT

The veteran's current hearing loss is manifested by Level I 
hearing in the right ear and Level I hearing in the left ear. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 0 percent for the 
veteran's bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
        
The courts have held that once a claim for service connection 
is granted, the claim is substantiated, and further VCAA 
notice as to downstream issues, such as the initial rating, 
is not required.  Hartman v. Nicholson, . 2006-7303 (Fed. 
Cir. Apr. 5, 2007); Dunlap v. Nicholson, No. 03-0320 (U.S. 
Vet. App. Mar. 22, 2007).

Nonetheless, in a letter dated in October 2003, the RO 
informed the veteran of the medical and other evidence needed 
to substantiate entitlement to a higher rating, what medical 
or other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter told the 
veteran that he could submit any evidence showing that his 
service-connected hearing loss increased in severity.  This 
notice served to inform him of the need to submit relevant 
evidence in his possession.

In the present appeal, service connection has been granted 
and the first three elements of Dingess notice are satisfied.  
However, the veteran did not receive notice about the 
evidence needed to establish a rating or notice regarding an 
effective date.  Since the claim for an increased rating is 
being denied, no rating or effective dates is being assigned.  
He is, therefore, not prejudiced by the lack of notice on 
these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Additionally, the veteran underwent VA examinations in August 
2003 and October 2003.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").



Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1; 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation.  See 38 C.F.R. § 4.2.  In a claim for 
increase, the most recent evidence is given precedence over 
past examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In August 2003, the veteran underwent a VA examination for 
ear disease.  The diagnosis was tinnitus and bilateral 
sensorineural hearing loss.

In October 2003, the veteran underwent a VA examination for 
hearing loss.  The veteran reported having difficulty at his 
current job because of his hearing loss as he interviewed 
clients on a daily basis.  The diagnosis was mild sloping to 
severe sensorineural hearing loss bilaterally.  The examiner 
noted that these results did not indicate the need for 
medical intervention.

On the authorized audiological evaluation in October 2003 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
50
55
LEFT
25
25
45
60
75

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.


In August 2004, the veteran underwent an audiological 
evaluation performed by a private audiologist Dr. Alison 
Ford.  The diagnosis was mild to severe mid to high 
sensorineural hearing loss.

On the private audiological evaluation in August 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
45
50
LEFT
10
20
45
60
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 64 percent in the left ear.

Analysis

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating 
bilateral hearing loss is based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometric test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hz with an average 
pure tone threshold obtained by dividing these thresholds by 
four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. § 
4.85 (2006). 

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86.

Using Table VI, the veteran's October 2003 VA audiological 
examination revealed Level I hearing in the right ear and 
Level I hearing in the left ear.  Combining these levels 
according to Table VII reveals an evaluation of 0 percent.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  Because the results 
of this VA examination do not meet the criteria for an 
exceptional pattern of hearing impairment, Table VIA is not 
for application.  38 C.F.R. § 4.86.

The private audiogram in August 2004 may not be employed in 
determining whether or not the veteran is entitled to a 
higher evaluation for his service connected bilateral hearing 
loss as it did not indicate whether or not speech 
discrimination scores were obtained using the Maryland CNC 
Word List as required by VA regulation.  Regardless, the 
private audiogram dated August 2004 revealed hearing loss 
similar to that found on the October 2003 VA examination.  

The Board also notes the veteran's contention that the VA 
auditory examination in October 2003 was not indicative of 
actual hearing loss because of the manner in which it was 
conducted.  However, as indicated above, the October 2003 VA 
auditory examination was conducted by a state-licensed 
audiologist using a controlled speech discrimination test 
(specifically, the Maryland CNC recording) and a pure tone 
audiometry test in a sound isolated booth that met the 
American National Standards Institute standards for ambient 
noise as required by 38 C.F.R. § 4.85(a).

Therefore, based on the foregoing analysis, the Board finds 
that the veteran's service connected bilateral hearing loss 
is currently properly evaluated as 0 percent disabling. 

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran claims that his 
employment, which requires him to interview clients, is 
affected by his hearing loss.  However, the Board finds that 
his bilateral hearing loss has not resulted in marked 
interference in employment nor has it required any, let alone 
frequent, periods of hospitalization.  Therefore, referral 
for consideration of an extraschedular evaluation is not 
warranted. 38 C.F.R. § 3.321(b)(1).

As the preponderance of the evidence is against the claim for 
an increased evaluation, the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990). 


ORDER


Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


